Citation Nr: 0621918	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  96-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with nephropathy.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis and cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1977 
and from January 1990 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The Board remanded the 
case to the RO in December 2003 and again in June 2005 for 
additional development and adjudication.  The case is once 
again before the Board for review. 

In a June 2005 decision, the Board adjudicated issues 
involving increased evaluations for hypertensive heart 
disease and disabilities involving the knees.  Therefore, 
these issues are no longer on appeal.  In the June 2005 
decision, the Board also requested that the RO develop and 
adjudicate the issue involving service connection for 
diabetic retinopathy, as it had not been procedurally 
developed for appellate review.  

The issue concerning an increased evaluation for hepatitis C 
with cirrhosis and cholecystectomy is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus requires insulin and a 
restricted diet but has not required him to limit his 
activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus with neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.119, 
Diagnostic Code 7913 (prior to June 6, 1996); 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an initial evaluation in excess of 20 
percent for his service-connected diabetes mellitus.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The Board finds that a January 2004 letter by the Appeals 
Management Center (AMC) fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
letter informed the veteran that additional information or 
evidence was needed to support his claim and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Although 
the letter was not sent prior to the initial adjudication of 
his claim in August 1995, the timing is not prejudicial to 
the veteran, as he was eventually provided adequate notice.  
The claim was also readjudicated in a supplemental statement 
of the case issued in January 2006.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board notes that the veteran is appealing the 20 percent 
evaluation assigned following the initial grant of service 
connection for diabetes mellitus.  Prior to granting service 
connection for diabetes, the RO did not notify the veteran of 
the type of evidence necessary to establish a disability 
evaluation or and an effective date should his claim for 
service connection be granted.  Nevertheless, although full 
notice was not provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the 20 percent evaluation assigned for his 
service-connected diabetes mellitus, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case (SOC) in November 1995 which contains 
the pertinent criteria for establishing a higher disability 
evaluation.  See 38 U.S.C.A. § 7105(d)(1).  The veteran was 
also provided with supplemental statements of the case (SSOC) 
in January 1997, December 2002, May 2004, and January 2006, 
each of which addressed the issue concerning the initial 20 
percent evaluation assigned for the veteran's diabetes 
mellitus.  Therefore, the Board finds that VA complied with 
the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
provided with VA examinations to determine the severity of 
his diabetes mellitus.  These examination reports appear 
adequate for rating purposes.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  Increased Initial Evaluation for Diabetes Mellitus

The veteran was diagnosed with diabetes mellitus in 1993 
after being hospitalized for ketoacidosis.  In an August 1995 
rating decision, the RO granted service connection and 
assigned a 20 percent evaluation for diabetes mellitus, 
effective January 1995.  This appeal ensued after the veteran 
disagreed with the 20 percent evaluation.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

As will be discussed below, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's service-connected 
diabetes mellitus.  Although the veteran's treatment for his 
diabetes requires a large daily insulin dosage and a 
restricted diet of 1,800 calories a day, this condition does 
not require that he regulate his activities.  Based on the 
veteran's failure to meet this element alone, a disability 
evaluation in excess of 20 percent is not warranted under 
applicable rating criteria.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Diabetes mellitus is evaluated under Diagnostic Code (DC) 
7913.  This code was amended during the pendency of this 
appeal, effective June 6, 1996.  See 61 Fed. Reg. 20,440 
(1996).  The Board must therefore review both the former and 
the revised rating criteria to determine the proper 
evaluation for the veteran's diabetes mellitus.  In doing so, 
however, the Board can only apply the revised criteria from 
its effective date of June 6, 1996.  See 38 U.S.C.A.  § 
5110(g), 

Under the former criteria, a 20 percent evaluation 
contemplates moderate disability with moderate insulin or 
oral hypoglycemic dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  A 40 percent evaluation is assigned for moderately 
severe diabetes mellitus requiring large insulin dosage, a 
restricted diet, and careful regulation of activities, i.e. 
avoidance of strenuous occupational and recreational 
activities.  See 38 C.F.R. § 4.119, DC 7913 (1996).

A 60 percent evaluation is assigned for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
or mild complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  
Lastly, a 100 percent evaluation is assigned for pronounced 
uncontrolled diabetes mellitus with repeated episodes of 
ketoacidosis or hypoglycemic reactions, a restricted diet and 
regulation of activities; with progressive loss of weight and 
strength, or severe complications.  Id.

Note: Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations is to 
be separately rated under the applicable diagnostic codes.  
When the diagnosis of diabetes mellitus is definitely 
established it is neither necessary nor advisable to request 
glucose tolerance tests for rating purposes.  Id.

Under the revised criteria, effective June 6, 1996, a 20 
percent evaluation is assigned for diabetes mellitus which 
requires insulin and a restricted diet, or where oral 
hypoglycemic agents and a restricted diet are required.  A 40 
percent for diabetes requires insulin, a restricted diet, and 
regulation of activities.  See 38 C.F.R. § 4.119, DC 7913 
(2005).

A 60 percent evaluation is assigned where this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is assigned for more 
severe symptoms, but also requires that the veteran be on 
insulin.  Id.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2): When diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  Id.

Applying both the former and revised criteria to the facts of 
this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's diabetes mellitus.  In denying the veteran's 
claim, the Board has considered six VA examination reports, 
VA outpatient treatment records, and the veteran's own lay 
statements in support of his claim, including testimony 
presented at two personal hearings.  

At a May 1995 VA examination, it was noted that the veteran 
was on a diabetic diet of 1,800 calories and required insulin 
(NPH 20 units daily).  A physical examination revealed no 
evidence of any weight loss, anal pruritus, vascular 
deficiencies, or ocular manifestations.  The diagnosis was 
diabetes mellitus, type II, maturity onset. 

In a correspondence dated in October 1995, the veteran 
disagreed with the 20 percent evaluation assigned for his 
diabetes mellitus.  In particular, the veteran claimed that 
his diabetes mellitus required insulin, a restricted diet, 
and careful regulation of activities.  The veteran made 
similar allegations at an August 1996 hearing before a 
hearing officer at the RO.  He also testified that his 
insulin dosage had increased significantly to 58 units per 
day and that he had lost approximately 45 pounds since his 
separation from active duty.  Parenthetically, the Board 
notes that a service medical record date on March 28, 1995, 
notes that the veteran weighed 243 pounds.

A September 1996 VA examination report notes that the veteran 
was still on a restricted diet of 1,800 calories.  It was 
also noted that his weight was down from 225 to 205 pounds.  
A physical examination revealed no evidence of anal pruritus, 
vascular deficiencies, or diabetic ocular disturbances, 
including retinopathy.  His daily insulin requirements 
included 34 units in the morning and 24 units in the 
afternoon.  The diagnosis was insulin dependent diabetes 
mellitus.

An April 1997 outpatient treatment record notes that the 
veteran's diabetes mellitus was poorly controlled.  His 
glucose level had a wide range of fluctuation from 175 to 
300.  His symptoms included episodes involving thirst, 
recurrent headaches, and blurred vision.  The veteran was 
advised to control his diet and administer two injections 
daily.  

A February 1998 VA examination report notes that the veteran 
followed a restricted diet and had no recent episodes of 
ketoacidosis or hypoglycemic reactions.  The examiner 
indicated that the veteran's weight had fluctuated over the 
past two years but that he currently weighed 234 pounds, 
which was what he weighed in April 1997.  The examiner also 
noted that the veteran's restricted activities were related 
to neck and back injuries sustained in a car accident two 
years prior.  An eye examination revealed no evidence of any 
retinopathy.  The veteran's treatment included insulin 70/30, 
with 38 units in the morning and 28 units in the afternoon.  
The veteran also stated that he received diabetic care 
approximately two to four times a month.  Laboratory testing 
revealed an elevated blood glucose level of 519.  The 
diagnosis was diabetes mellitus, insulin-dependent, with no 
indefinable vascular or neurologic complications, and no 
peripheral neuropathy, venous insufficiency, or amputations.  
Cellulitis of the left thumb was noted, which the examiner 
indicated was a complication for an infection in a diabetic 
patient.  Therefore, the veteran's insulin dosage was 
increased and he was placed on antibiotics.  

A November 1999 VA examination report notes that the veteran 
had hypoglycemic reactions about twice a year with symptoms 
involving sweating, weakness, and hot flashes.  The examiner 
indicated that the veteran was still on a restricted diet of 
1,800 calories, with his weight ranging from 245 to 260 
pounds, but that he had no restriction of activities due to 
diabetes.  Moreover, an examination revealed no evidence of 
diabetic neuropathy, peripheral vascular disease, or 
ulcerations on his legs, although a history of cellulitis in 
his left leg in 1996 was noted.  The veteran had visual 
problems due to cataracts but no history of diabetic 
retinopathy.  His treatment plan included 70/30 human 
insulin, with 40 units in the morning and 35 units in the 
afternoon.  It was noted that his diabetes was evaluated 
every four months.  The diagnoses included insulin-dependent 
diabetes mellitus, cataracts of both eyes, and status post 
cellulitis of the left lower extremity.  

At a VA examination in May 2002, the veteran reported having 
had a hypoglycemic reaction a year ago with symptoms 
involving faintness, sweating, and shaking, with no episodes 
since then.  The examiner noted that the veteran was still on 
a restricted diabetic diet but weighed 245 pounds; however, 
he did not have any restriction of activities due to 
diabetes, and that any restrictions were due to his right 
knee injury.  The veteran also had no vascular symptoms in 
his lower extremities, no history of peripheral vascular 
disease, no cardiac symptoms, no diabetic retinopathy, and no 
diabetic peripheral neuropathy.  His treatment regimen 
included Human 70/30 insulin, with 50 units in the morning 
and 45 units in the evening.  His diabetes was also evaluated 
every three to four months.  Laboratory findings revealed a 
urine microalbumin level of 255.9 and a fasting glucose level 
of 287.  The examiner concluded with diagnoses of (1) 
diabetes mellitus, type II; (2) no evidence of diabetic 
retinopathy; (3) no evidence of diabetic peripheral 
neuropathy; and (4) diabetic nephropathy with proteinuria and 
markedly elevated urine microalbumin.  

At his June 2003 hearing, the veteran testified that his 
diabetic symptoms included episodes involving swelling of the 
legs, fatigue, dehydration, and impaired vision.  He stated 
that he received treatment every three months when he would 
get his prescription refilled.  He also stated that he was 
hospitalized by VA in February 2003 for diabetes mellitus.  
The Board notes, however, that medical records obtained from 
the Wilkes-Barre VA Medical Center do not show any 
hospitalizations for diabetes.  Instead, the record shows 
that the veteran was hospitalized from December 2002 to 
January 2003 for nonservice-connected health problems.  

VA outpatient treatment records dated from 2002 to 2004 show 
no significant worsening of the veteran's diabetes mellitus.  
Of particular relevance, laboratory testing in August 2003 
revealed that the veteran had increased blood sugar but was 
asymptomatic.  His blood sugar continued to be critically 
high even after insulin was administered.  The veteran was 
offered further treatment, including repeat testing, insulin 
treatment, and possible hospitalization, but declined and 
signed out against medical advice.  A September 2003 entry 
notes that the veteran weighed 230 pounds.  In October 2003, 
a retinal examination revealed glaucoma secondary to cupping 
of the optic nerves, mild non-proliferative diabetic 
retinopathy OU, tear film insufficiency OF, pigmented skin 
lesion/tag of the left lower lid, and refractive error (SM 
OU)/presbyopia OU.   

When examined by VA in February 2004, the examiner pointed 
out that the veteran had not been hospitalized for diabetes 
or ketoacidosis since service.  It was also noted that he has 
not experienced any symptoms related to hypoglycemic 
reactions.  Although he was still on a restricted diet, his 
weight had actually increased to 250 pounds.  The examiner 
also pointed out that the veteran had no restriction of 
activities related to his diabetes.  There was no evidence of 
any vascular symptoms involving claudication in the legs and 
no known history of peripheral vascular disease.  The 
examiner also found no neurologic symptoms related to 
diabetes and no history of diabetic peripheral neuropathy.  
The examiner also noted that an eye examination performed in 
October 2002 revealed evidence of non-proliferative diabetic 
retinopathy.  The veteran continued to take insulin and be 
followed in the Primary Care Clinic every four months.  The 
diagnoses included (1) diabetes mellitus, type II, insulin 
dependent; (2) non-proliferative diabetic retinopathy; (3) 
diabetic nephropathy with proteinuria; and (4) no clinical 
evidence of diabetic peripheral neuropathy.  

The examiner noted that the veteran was to be afforded a VA 
cardiology examination to determine whether there was a 
relationship between the veteran's diabetes and his coronary 
artery disease.  That examination was performed in February 
2004.  In that report, however, the examiner indicated that 
he was unable to provide an opinion concerning the etiology 
of the veteran's coronary artery disease because the record 
did not include medical records from St. Luke's Hospital 
concerning a recent catheterization.  The Board notes that 
the RO was unable to obtain these records because the veteran 
failed to provide any information concerning that procedure.  
In any event, however, the examiner indicated that the 
veteran's poorly-controlled hypertension was the likely cause 
of his dilated cardiomyopathy, particularly in a setting of 
left ventricular hypertrophy.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus under both the 
former and the revised rating criteria since the initial 
grant of service connection.  Under both sets of criteria, a 
40 percent evaluation requires insulin, a restricted diet, 
and regulation of activities.  The only difference is that 
the former criteria require that the veteran's diabetes 
require a large insulin dosage and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  

The evidence shows that the veteran's diabetes requires both 
a large daily insulin dosage and a restricted diet of 1,800 
calories a day.  However, nowhere in the record is it shown 
that the veteran's diabetes mellitus requires that he 
regulate his activities.  VA examiners in February 1998, 
November 1999, May 2002, and February 2004 specifically 
stated that the veteran's diabetes did not require regulation 
of activities.  In fact, a VA examiner in February 1998 
indicated that any regulation of the veteran's activities was 
due to neck and back injuries from a motor vehicle accident 
two years prior.  Since the veteran's diabetes does not 
require that he regulate his activities, the criteria for a 
40 percent evaluation have not been met under both the old 
and the revised rating criteria.

The Board also finds that the veteran's diabetes mellitus 
does not meet the criteria for a 60 percent evaluation.  The 
record shows that the veteran has not been hospitalized for 
diabetes since 1992, that he has not experienced considerable 
loss of weight or strength, that he has not experienced any 
episodes of ketoacidosis or hypoglycemic reactions, and that 
he is followed for diabetic care once every two to four 
months.  With respect to the criterion pertaining to weight 
loss, the Board notes that the veteran went from 243 pounds 
in March 1995 to 250 pounds in February 2004.  Thus, the 
criteria for a 60 percent evaluation for the veteran's 
diabetes are not more nearly approximated under both the 
former and the revised rating criteria.  

Finally, the Board notes that renal involvement in diabetes 
mellitus is rated as renal dysfunction. 38 C.F.R. § 4.115b, 
Diagnostic Code 7541 (2005).  Renal dysfunction is rated as 
noncompensable if manifested by albumin and casts with a 
history of acute nephritis; or hypertension that would be 
evaluated as noncompensable under Diagnostic Code 7101.  In 
order to be evaluated as 30 percent disabling, renal 
dysfunction must be manifested by albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.115 (2005).  In this case, however, although the veteran 
has been noted to consistently have microalbumin in his 
urine, there is no medical evidence indicating that there is 
associated hyaline and granular casts or red blood cells.  
Further, the veteran is already in receipt of a 60 percent 
disability rating for hypertensive heart disease. 

The Board therefore finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's diabetes mellitus with nephropathy.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt cannot be considered.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case, the evidence does not show that the veteran's 
diabetes mellitus has caused marked interference with 
employment or has required hospitalizations.  The record 
shows that the veteran stopped working as a commissary 
supervisor in 1996 and was awarded a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  However, the record 
shows that the veteran's marked interference with employment 
is largely due to his service-connected low back disability 
and hypertensive heart disease.  In addition, the veteran's 
diabetes mellitus does not require that he regulate his 
activities.  

Even if the veteran's diabetes mellitus impacts his ability 
to work, such impairment has already been contemplated by the 
applicable schedular criteria and does not constitute marked 
interference with employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus with nephropathy is denied.


REMAND

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected hepatitis C with cirrhosis and 
cholecystectomy.  Unfortunately, the Board finds that 
additional medical development is needed before it can 
adjudicate this claim.  

The Board remanded the case in December 2003 with 
instructions that the veteran be scheduled for a VA 
examination to assess the severity of his disability due to 
hepatitis C with cirrhosis and cholecystectomy.  That 
examination was performed in February 2004, but is inadequate 
for rating purposes, as it does not address the absence or 
presence of symptoms such as fatigue, anxiety or mental 
depression, pain, and gastrointestinal disturbance, and the 
degree and frequency of incapacitating episodes, in any.  

The Board therefore remanded the case again in June 2005 to 
afford the veteran another VA examination.  Although the 
veteran was afforded a VA examination in July 2005, that 
examination report does not comply with the Board's remand 
instructions and is not adequate for rating purposes.  In 
this regard, the Board instructed that the RO to ensure that 
the examiner is provided with the appropriate schedular 
criteria for rating hepatitis C, cirrhosis, and 
cholecystectomy, including the old and revised rating 
criteria where appropriate.  The Board also requested that 
the examiner (1) record all current complaints and pertinent 
clinical findings associated with the veteran's disability 
due to hepatitis C, cirrhosis, and cholecystectomy ; and (2) 
utilizing the language of the former and revised criteria for 
rating digestive system disabilities, describe in detail the 
extent of any functional loss caused by that disability.  

However, the July 2005 VA examination report does not reflect 
that the examiner reviewed the rating criteria for hepatitis 
C, cirrhosis, and cholecystectomy.  The veteran must 
therefore be afforded another VA examination in order to 
comply with the Board's prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding "that a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his disability due 
to hepatitis C with cirrhosis and 
cholecystectomy.  The RO should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  The RO should ensure that the 
examiner is provided with the appropriate 
schedular criteria for rating hepatitis 
C, cirrhosis and cholecystectomy, 
including the old and revised rating 
criteria where appropriate.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) record all current 
complaints and pertinent clinical 
findings associated with the veteran's 
disability; and (2) utilizing the 
language of the former and revised 
criteria for rating digestive system 
disabilities, describe in detail the 
extent of any functional loss caused by 
that disability.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his or her 
opinion.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for hepatitis C with cirrhosis 
and cholecystectomy.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


